DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caleb Nitz on 13 October 2021.
The application has been amended as follows: 

Claim 1. (Currently amended) A gait aid to be disposed on a shoe of a user, and operatively associated with an additional one of said gait aid, the additional one of said gait aid being disposed on another shoe of said user, and transmitting a communication output which is associated with pressure exerted on a sole of the another shoe, said gait aid comprising: 
a detecting module for continuously generating a sense output based on pressure exerted on a sole of the shoe; 

a projecting module electrically coupled to said control circuit for receiving the control signal therefrom, and operable, based on the control signal, to project or not to project a cueing mark; 
wherein, when said control circuit determines, based on the sense output and the communication output, that said gait aid and the additional one of said gait aid both correspond to a mid-stance phase, and that the pressure exerted on the sole of the another shoe has greater amount of variation over time than the pressure exerted on the sole of the shoe, said gait aid operates in a projection mode, the mid-stance phase starting when toes of a foot contact ground and ending when a heel of the foot leaves ground; 
wherein, when said control circuit determines, based on the sense output and the communication output, that said gait aid corresponds to the mid-stance phase while the additional one of said gait aid does not correspond to the mid-stance phase, said gait aid operates in the projection mode; 
wherein, in the projection mode, said control circuit generates the control signal in such a way that said projecting module 2Attorney Docket No. 083249-9045-US01 projects the cueing mark, and otherwise, said control circuit generates the control signal in such a way that said projecting module does not project the cueing mark.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1, 4-11, 17-20, including, inter-alia, a gait aid disposed on a shoe and associated with another gait aid on a shoe worn by the same person, the gait aids monitoring pressure exerted on the soles of the shoes, with a control circuit configured to operate a projecting module to project a cueing mark when both gait aids sense that the feet are in a mid-stance phase which starts when toes of a foot contact the ground and ends when the heel of the foot leaves the ground and the other gait aid indicates that the pressure exerted on the sole of the other shoe has a greater amount of variation over time, and also to project a cueing mark when the gait aid senses a mid-stance phase while the other gait aid does not sense a mid-stance phase, in combination with all other limitations in the claims. 
The use of cueing devices to aid walking and overcome gait freezing are known, as discussed in prior Office Actions, but the prior art of record does not disclose performing cueing when these particular circumstances are sensed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791